Citation Nr: 0633346	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-37 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 through 
January 2003.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision which 
granted service connection for migraines, hearing loss, and a 
low back disability, and assigned disability ratings of 10 
percent, noncompensable, and noncompensable, respectively.  
In September 2005, the RO increased the veteran's disability 
rating for low back disability from noncompensable to 10 
percent.  Since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue for the 
veteran's low back disability in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The issue of increased rating 
for a low back disability is discussed below in the REMAND 
section.


FINDINGS OF FACT

1.  The veteran experiences migraine headaches that are not 
prostrating in nature, last approximately thirty minutes, 
occur weekly, and are treated with a daily aspirin regimen.

2.  The veteran experiences hearing loss at level II in his 
right ear and hearing loss of level I In his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
migraine headaches have-not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.124a, 
Diagnostic Code 8100 (2006).

2.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.85 through 4.87, Diagnostic 
Codes 6100 through 6110 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied all but the first and last of the required 
elements prior to initial adjudication by the RO in a March 
2003 letter.  As the veteran's claims for increased ratings 
have been denied, any question as to the appropriate 
effective date of the awards is moot.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman, 
19 Vet. App. 473 (2006).  The veteran has not been prejudiced 
by inadequate notice because he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, has been provided with the entire text of 38 C.F.R. 
§ 3.159 in a statement of the case issued in August 2004, and 
was provided with a letter accompanying a December 2005 
supplemental statement of the case in which the language of 
the fourth element of the duty to notify was included. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service personnel records, private medical records 
which the veteran indicated to be relevant, and the veteran 
was afforded five VA examinations regarding his various 
claims in accordance with the duty to assist the veteran.  
There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

II.  Claims for Increased Ratings

The veteran seeks a higher initial rating for migraine 
headaches and hearing loss; which are currently rated 
respectively as 10 percent disabling and noncompensable.  

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Migraines

The criteria for rating migraines is found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this diagnostic code, 
a 10 percent rating is warranted where migraines are 
experienced with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted where migraines are experienced with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Finally, a 50 
percent rating, the highest rating under this diagnostic 
code, is warranted where migraines are experienced with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The relevant evidence regarding the state of the veteran's 
migraines since his claim in February 2003 includes a July 
2003 VA examination and an October 2005 VA examination.

At the time of the veteran's July 2003 examination, the 
examining physician diagnosed the veteran as having 
"atypical migraine headache."  The examiner provided no 
further explanation of the migraines in terms of their 
frequency or duration, but did note that they were not 
prostrating in nature.

The veteran underwent a second VA examination in October 
2005.  At this time the examiner noted that the headache 
starts at the base of the neck then progresses to the left 
side of the head and face, leaving that side numb.  The 
veteran reported experiencing such headaches once a week and 
that they last for only 30 minutes, 


during which time the veteran must remain in bed.  The 
veteran is currently under a daily aspirin regimen to ward 
off migraines.  The veteran also noted that he had only twice 
been unable to work as a result of the migraines in the past 
year.

The medical evidence presented here does not demonstrate that 
the veteran suffers from prostrating attacks of migraine to 
warrant a rating in excess of 10 percent.  Currently, his 
migraines are not severe enough in nature to cause him to be 
incapacitated for more than 30 minutes.  As such, the 
migraine symptoms do not more nearly approximate a rating in 
excess of 10 percent and the veteran's claim must be denied.

Hearing Loss

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87; Diagnostic Codes 6100 
through 6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.



The veteran underwent an audiological examination for VA 
purposes in July 2003 at which time it was reported that his 
hearing was within normal limits bilaterally.  Speech 
recognition testing was 80 percent in the right ear and 84 
percent in the left ear.  The audiological chart accompanying 
the examination notes indicating the veteran's puretone 
thresholds was illegible.

Puretone thresholds at a VA examination conducted in October 
2005 were:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
15
20
LEFT
15
15
20
20

Speech recognition ability was 84 percent in the right ear 
and 92 percent in the left ear.  

Based on the audiological data from the October 2005 
examination, the veteran has level II hearing in the right 
ear and level I hearing in the left ear.  For the right ear, 
by intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear (based on examination) 
is II.  For the left ear, by intersecting the column in Table 
VI for average puretone decibel loss falling between 0 and 41 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear (based on 
examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the first calculated level of hearing above, with a 
numeric designation of II for the right ear and I for the 
left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  

Here, the medical evidence is against compensable ratings for 
bilateral hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level II to III 
hearing in the right ear and level I to II hearing in the 
left ear, warrants a noncompensable evaluation for hearing 
loss.  38 C.F.R. § 4.85, Table VII.  

ORDER

Entitlement to a rating in excess of 10 percent for migraine 
headaches is denied.

Entitlement to a compensable rating for hearing loss is 
denied.


REMAND

A September 2005 RO decision denied the veteran's claim of 
entitlement to an increased initial rating for a low back 
disability.  The veteran filed a written statement expressing 
disagreement with the RO September 2005 determination.  This 
issue is remanded for the issuance of a Statement of the Case 
(SOC) in order to afford the veteran the opportunity to 
perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

Furnish the veteran and his representative 
an SOC which advises him of the Reasons 
and Bases for the decision and the 
requirements necessary to perfect his 
appeal on the issue of entitlement to 
increased initial rating for a low back 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


